Hinman, J.
G. Aubrey Smith, who held a contract with the State of New York for the construction of a road in Lewis county, N. Y., turned the said contract over to his brothers Sherman D. Smith and I. Ives Smith, doing business under the firm name of Smith Bros. Construction Co., who took over the entire operation. Concededly Smith Bros. Construction Co. were subcontractors within the meaning of section 5 of the Lien Law,  which provides that a person furnishing materials to a contractor or his subcontractor for the construction of a public improvement pursuant to a contract with the State shall have a lien for the agreed price of such materials upon filing a notice of lien as prescribed by law. Smith Bros. Construction Co. met all the payrolls and paid for all materials which were paid for. Under the agreement of the company with G. Aubrey Smith the former was to pay the expenses and receive the benefits of the contract. Earle S. Smith was another brother who had formerly been a general dealer in cement and other articles, but during the execution of this road contract was a foreman on the job in the employ of Smith Bros. Construction Co. During that time he did not do any business as a general dealer in cement but he purchased from the plaintiff, as shown by the plaintiff’s books and the testimony, various quantities of cement in connection with several highway contracts, which were being carried out by the Smith Bros. Construction Co. about this time. After the Smith Bros. Construction Co. had entered upon the performance of this highway contract, it became necessary to purchase a large supply of cement. After some kind of negotiations between a representative of the plaintiff and Sherman D. Smith, •who had general charge of all the work done on this highway, the plaintiff entered into a written contract with Earle S. Smith *25purporting to sell the requisite quantity of cement for this highway contract to Earle S. Smith who was to pay for the same at a price specified in the contract. The cement was to be delivered F. O. B. cars Lowville, N. Y. Nothing was said in the contract with reference to Smith Bros. Construction Co. Their name was not mentioned. When the contract with Earle S. Smith was executed it was sent by mail by the plaintiff to the office of Smith Bros. Construction Co., and Earle S. Smith, having had no negotiations at all with the plaintiff with reference to the contract, upon being informed by his brother Sherman that the contract had arrived, signed it, although he had never seen it before. Thereafter all of the cement shipped by the plaintiff was invoiced as sold to Earle S. Smith and consigned to Smith Bros. Construction Co., Lowville, N. Y. None of said cement was consigned to Earle S. Smith. Directions were given to the plaintiff by Sherman D. Smith to consign the cement to Smith Bros. Construction Co. All of the invoices covering such shipments which were paid at all were paid by check of Smith Bros. Construction Co. None of them were paid by Earle S. Smith. In response to a communication from the plaintiff to Earle S. Smith for a verification of the account as to the amount of cement delivered, the plaintiff received a response from Smith Bros. Construction Co. verifying the balance due on the account. No response was received from Earle S. Smith. The freight was paid by Smith Bros. Construction Co., which company receipted for the same to the railroad. Earle S. Smith never took into his possession by truck, warehouse or otherwise any of the cement covered by the invoices in question. All of the shipments of this cement covered by the plaintiff's notice of lien were used in the construction of this highway by Smith Bros. Construction Co.
After a number of carloads of cement had been invoiced to Earle S. Smith and consigned to Smith Bros. Construction Co. by the plaintiff, those invoices were taken by Sherman Smith and Earle Smith to the Black River National Bank, where the Smith Bros. Construction Co. negotiated a loan of $10,000, which sum was placed to the credit of said company and Sherman Smith on behalf of said company, executed two demand notes of $5,000 each which he gave to said bank. At the same time Earle Smith executed an assignment which was typewritten upon the back of each of the said invoices in the following language:
“ For value received, I hereby sell, assign, transfer and set over unto the Black River National Bank of Lowville, the merchandise mentioned and described on the reverse side óf this sheet, it being 231 bbls. of Knickerbocker Portland cement, hereby ratifying and *26confirming the ownership of the said property in and to the said bank for their own use and benefit, and with full power and authority to sell and convert the same, as to it may appear to be proper.”
These invoices were then left with the bank. The value of the carloads of cement represented by said invoices was $9,447.04. The referee has found that there was a sale of this cement to the bank followed by a sale of the same by the bank to Smith Bros. Construction Co. and that the bank furnished the materials to the subcontractor and was entitled to. a lien therefor. We think there was no sale of this cement by Earle Smith to the bank, and, therefore, no transfer of title to Smith Bros. Construction Co. from the bank. In no event could the effect of the paper in the form of an assignment executed by Earle Smith to the bank be more than to create a mere chattel mortgage lien as collateral security for the two $5,000 notes, which in turn would be merely evidence of the $10,000 loan which the bank made to Smith Bros. Construction Co. If the assignment of the cement by Earle Smith to the bank was in effect a chattel mortgage it was void as against the plaintiff for lack of proper filing. (Lien Law, § 230.)  There was, therefore, no sale or furnishing of materials by the bank to Smith Bros. Construction Co. notwithstanding the naked conclusion to that effect in the testimony of the president pf the bank. Neither was there a sale from Earle Smith to the bank. At most a lien was created and that lien was void as to the plaintiff.
It remains to determine whether the plaintiff has shown facts sufficient to establish its own lien. On the face of the contract between the plaintiff and Earle S. Smith there was nothing to indicate anything other than a sale to Earle S. Smith. It is the contention of the plaintiff, however, that Earle Smith acted as the agent of Smith Bros. Construction Co. in the purchase of this cement. When the plaintiff attempted to show this agency the referee excluded much of the testimony which would have revealed that fact if true. The referee’s ruling was that the testimony offered tended to modify the written instrument or that the negotiations prior to the execution of the contract were merged in the written instrument. The rule is.that parol evidence may be offered to show that a party to a written contract not under seal, and other than a negotiable instrument, who signed it individually, really made it in behalf of another for whom he was duly acting as agent at the time, but not to show that the party so signing was not himself personally bound. (Brady v. Natty, 151 N. Y. 258; Woodhouse v. Duncan, 106 id. 527; Meyer v. Redmond,
*27205 id. 478, 482; Crowley v. Lewis, 239 id. 264; Gordon Malting Co. v. Bartels Brewing Co., 206 id. 528; Hager v. Henneberger, 83 Misc. 417.) The contract with Earle S. Smith was not under seal.
If the contention of the plaintiff is borne out by the facts there was a sale and delivery of the cement by the plaintiff to Earle Smith as agent for Smith Bros. Construction Co. It was, therefore, a sale and delivery to the latter as principal and the plaintiff was entitled to a lien for materials furnished to said subcontractor and the plaintiff is entitled to judgment. While there are some facts shown in the record which may tend to prove such an agency, the record is not as satisfactory as it should be and we think there should be a new trial at which full opportunity will be afforded to receive the testimony which was excluded by the referee and any other testimony that may be offered.
The judgment should be reversed upon the law and facts and a new trial granted, with costs to the appellant to abide the event.
All concur.
Judgment reversed on the law and facts, and new trial granted, with costs to the appellant to abide the event.
The court disapproves findings of fact numbered 22, 25, 26, 27, 29, 30, 31, 32, 33, 34, 35, 36, 39, 40, 41, 49, 51, 57, 76, 89, 90, 91, 92 and 93.